 Case 3:21-cv-00253-HEH Document 16 Filed 05/10/21 Page 1 of 4 PageID# 185




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 ASHLEY COX, et al.,                              )
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )       Case No. 3:21-cv-253-HEH
                                                  )
 ELLEN MARIE HESS, in her official                )
 capacity as Commissioner of the Virginia         )
 Employment Commission,                           )
                                                  )
        Defendant.                                )



                                NOTICE OF APPEARANCE

         PLEASE NOTE the appearance of Elizabeth B. Peay as counsel of record for defendant

Ellen Marie Hess, in her official capacity as Commissioner of the Virginia Employment

Commission, in this matter. Ms. Peay is admitted to practice in this Court.


                                             Respectfully submitted,

                                             ELLEN MARIE HESS, in her official capacity as
                                             Commissioner of the Virginia Employment
                                             Commission

                                             By Counsel

                                             By:     /s/
                                             Elizabeth B. Peay (VSB#67987)
                                             Office of the Attorney General of Virginia
                                             202 North Ninth Street
                                             Richmond, Virginia 23219
                                             (804) 786-5532
                                             epeay@oag.state.va
Case 3:21-cv-00253-HEH Document 16   Filed
                                Counsel   for05/10/21
                                              DefendantPage
                                                       Ellen 2 of 4 Hess,
                                                             Marie  PageID#    186
                                                                          in her
                                official capacity as Commissioner of the Virginia
                                Employment Commission




                                        2
 Case 3:21-cv-00253-HEH CERTIFICATE
                        Document 16 Filed 05/10/21 Page 3 of 4 PageID# 187
                                    OF SERVICE

       I hereby certify that on the 10th day of May, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following:

       Craig C. Marchiando (VSB #89736)
       Leonard A. Bennett (VSB #37523)
       Amy Austin (VSB #46579)
       Consumer Litigation Associates, P.C.
       763 J. Clyde Morris Blvd., Suite 1-A
       Newport News, VA 23601
       Telephone: (757) 930-3660 Facsimile:
       (757) 930-3662
       lenbennett@clalegal.com
       craig@clalegal.com
       amyaustin@clalegal.com

       Steven Fischbach (VSB #94280)
       Virginia Poverty Law Center
       919 East Main Street, Suite 610
       Richmond, VA 23219 Telephone:
       (804) 351-5266 steve@vplc.org

       Brenda Castandeda (VSB #72809)
       Patrick Levy-Lavelle (VSB #71190)
       Granville Warner (VSB #24957)
       Legal Aid Justice Center
       1000 Preston Avenue
       Charlottesville, VA 22903 Telephone:
       (434) 977-0553
       brenda@justice4all.org
       pat@justice4all.org
       cwarner@justice4all.org

       Daniel Turczan (VSB #81551)
       Admission to EDVA Pending
       Legal Aid Works
       500 Lafayette Blvd., Suite 100
       Fredericksburg, VA 22401 Telephone:
       (540) 371-1105
       dturczan@legalaidworks.org




                                                3
Case 3:21-cv-00253-HEH Document 16 Filed 05/10/21 Page 4 of 4 PageID# 188


    Kristi Cahoon Kelly (VSB #72791)
    Andrew J. Guzzo (VSB #82170)
    Casey S. Nash (VSB #84261)
    Kelly Guzzo, PLC
    3925 Chain Bridge, Suite 202
    Fairfax, VA 22030
    Telephone: (703) 424-7572 Facsimile:
    (703) 591-0167
    kkelly@kellyguzzo.com
    aguzzo@kellyguzzo.com
    casey@kellyguzzo.com




                                     By: /s/

                                       William W. Tunner (VSB #38358)
                                       THOMPSON MCMULLAN, P.C. 100
                                       Shockoe Slip, 3rd Floor
                                       Richmond, Virginia 23219
                                       Tel: (804) 649-7545
                                       Fax: (804) 780-1813
                                       wtunner@t-mlaw.com
                                       Counsel for Defendant Ellen Marie Hess, in her
                                       official capacity as Commissioner of the Virginia
                                       Employment Commission




                                           4
